The plaintiff’s petition for certification for appeal from the Appellate Court, 34 Conn. App. 833 (AC 11058), is granted, limited to the following issues:
“1. Did the Appellate Court properly conclude that the defendant’s claim was not a ‘final judgment’ within the meaning of Public Acts 1993, No. 93-77?
“2. If the answer to question 1. is yes, did the Appellate Court properly conclude that the limitations period applicable to the defendant’s claim is the three year period provided by Public Acts 1993, No. 93-77, rather than the six year contract limitations period?
“3. If the answer to question 2. is yes, did the Appellate Court properly conclude that the application of § 3 of Public Acts 1993, No. 93-77 to the facts of this case did not violate the plaintiff’s rights under: (a) article first, § 1, of the Connecticut constitution; (b) article first, § 10, of the United States constitution; (c) the due process clause of the fourteenth amendment to the United States constitution; or (d) article first, § 10, of the Connecticut constitution?”